Citation Nr: 0934444	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-05 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for retropatellar pain 
syndrome, left knee, status post synovial plica, currently 
rated 20 percent disabling.

2.  Entitlement to a separation evaluation for left knee 
limitation of motion.

3.  Entitlement to an increased rating for lumbar strain, 
currently rated 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to 
September 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's retropatellar pain syndrome, left knee, 
status post synovial plica, is characterized by no more than 
moderate instability and the functional equivalent of 
extension to no less than 0 degrees and flexion to no less 
than 80 degrees.

2.  The Veteran's left knee limitation of flexion is 
characterized by periarticular pathology productive of 
painful motion.

3.  The Veteran's lumbar strain is characterized by the 
functional equivalent of flexion limited to 20 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for retropatellar pain syndrome, left knee, status 
post synovial plica, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257 (2008).

2.  The criteria for a separate evaluation of 10 percent for 
left knee limitation of flexion are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5260 
(2008).

3.  The criteria for a 40 percent rating for lumbar strain 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in May 2005 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  He 
was informed that, in order to substantiate his claim, the 
evidence needed to show that his disabilities had gotten 
worse.

In August 2008, the RO provided the Veteran with notice 
consistent with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in September 2008, which was 
prior to the transfer and certification of the case to the 
Board.  The Board finds that the content of the notice 
provided to the Veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  The Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.

Although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran was afforded 
examinations on the issues decided herein in May 2007.  The 
examinations were conducted by a physician, who reviewed the 
Veteran's previous VA treatment records, solicited history 
and symptomatology from the Veteran, conducted thorough 
examinations, and provided conclusions and diagnoses based 
upon the record.  As such, these examinations are adequate.  
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Applicable Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).


Left Knee

The Veteran's left knee disability is rated 20 percent 
disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5257 (2008).  The Veteran's specific disability is 
not listed on the Rating Schedule, and the RO assigned 
Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by 
analogy will be coded by the numbers of the most closely 
related body part and "99."  See 38 C.F.R. § 4.20 (2008).  
The RO determined that the most closely analogous Diagnostic 
Code is 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent 
subluxation or lateral instability.  This disability rating 
contemplates moderate recurrent subluxation or lateral 
instability of the knee.  In order to warrant a higher 
disability rating under this diagnostic code, the evidence 
must show severe recurrent subluxation or lateral instability 
of the knee.  Separate evaluations may be assigned if there 
is compensable impairment of flexion or extension.

In June 2005, the Veteran underwent VA examination.  He 
complained of severe, constant pain and frequent swelling.  
He denied giving way or locking of the knee.  There was some 
decreased ambulation secondary to flare-ups.  The Veteran had 
a knee brace, although he was not wearing it on the day of 
the examination.  He described no episodes of dislocation or 
recurrent subluxation.  On examination, range of motion of 
the knee was from 0 degrees to 119 degrees.  The joint was 
painful at 119 degrees.  There was pain with repetitive use 
of the knee.  There was no fatigue, weakness, lack of 
endurance, or lack of incoordination.  There were negative 
Lachman, McMurray's, and varus-valgus tests.  There was no 
ankylosis.  The diagnosis was patellofemoral pain syndrome.

October 2006 x-ray reports revealed there was no radiographic 
evidence of bony, articular, or soft tissue abnormalities.

A November 2006 MRI report showed a conclusion of 
degenerative signal involving posterior horn of medial 
meniscus and questionable tear, lateral tibial plateau slight 
bone marrow edema, no occult fracture, and poor visualization 
of anterior cruciate ligament, which could not rule out a 
partial tear.

A February 2007 VA record shows the Veteran underwent left 
knee arthroscopy and plica excision.

A May 2007 VA outpatient record shows the Veteran complained 
of a weak knee.  He had atrophy of the left quadriceps.  
There was no knee effusion.

In May 2007, the Veteran underwent VA examination.  The 
examiner noted the knee surgery in February 2007.  The 
Veteran complained of increased knee pain since surgery.  The 
pain was constant and independent of range of motion or 
walking.  It increased when he walked stairs or attempted to 
squat.  During those times, the Veteran complained of 
decreased range of motion, stiffness, sharp pain, and giving 
way.  The Veteran wore a left knee brace.  There was no 
history of dislocation.  On examination, the Veteran's range 
of motion was from 0 degrees to 100 degrees.  The joint was 
painful at 100 degrees with resistance.  There was additional 
limitation and presence of pain to repetitive flexion and 
extension of the knee.  There were negative McMurray's, 
drawer, Lachman, and valgus-varus tests.  There was no medial 
or lateral instability of the left knee.  There was no 
ankylosis.  The diagnoses were left knee retropatellar pain 
syndrome and left knee suprapatellar plica removal.

A June 2007 private MRI report shows a tear to the posterior 
horn, medial meniscus, extending into the tibial articular 
surface.

In November 2007, the Veteran underwent VA examination.  The 
Veteran indicated that, since his last VA examination, he had 
surgery on his left knee.  He complained of weakness, 
crepitation, and pain.  He also complained of locking, giving 
way, swelling, and decreased endurance.  The Veteran used a 
knee brace and a one-point cane.  The surgery in September 
2007 was an arthroscopy.  The Veteran denied dislocation or 
recurrent subluxation.  He described a sensation of 
instability of the knee when walking.  On examination, range 
of motion was 0 to 110 degrees.  Pain began at 80 degrees.  
There was some swelling and effusion.  There was no 
instability on testing.  The diagnosis was left knee medial 
meniscus tear with synovitis with partial meniscectomy and 
synovectomy, tibial femoral chondromalacial patella grade 2, 
left knee retropatellar pain syndrome, and left knee 
suprapatellar plica excision.

Based on the evidence of record, the Board finds that the 
Veteran is not entitled to a disability rating in excess of 
20 percent under the criteria of Diagnostic Code 5257.  
Specifically, while the evidence shows the Veteran has 
complained of some weakness in his left knee and a sensation 
of instability, the Veteran has consistently denied any 
history of dislocations.  Furthermore, stability testing 
during examination has always been normal.  The Veteran has 
not described any instability regarding his left knee.  As 
such, the Board finds that he does not demonstrate severe 
recurrent subluxation or lateral instability, and an increase 
to a 30 percent rating under the criteria of Diagnostic Code 
5257 is not warranted.

With regard to evaluation under the limitation of motion 
codes, the Board finds that the evidence shows the Veteran 
has always demonstrated extension of his left knee to 0 
degrees, and there is no evidence that extension was ever 
functionally limited to less than 0 degrees.  Thus, a 
compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2008) is not warranted.

In order to warrant a compensable evaluation for limitation 
of motion, there must be periarticular pathology productive 
of painful motion.  Here, there is no doubt that there is 
pathology.  Furthermore, there is repeated evidence of 
painful motion.  As such, at least the minimum evaluation for 
the joint is warranted.  However, an evaluation in excess of 
10 percent for limitation of motion is not warranted, as 
described below.

The evidence shows the Veteran's flexion as been limited to 
as much as 100 degrees.  The November 2007 VA examiner 
indicated that pain began at 80 degrees of flexion.  Taking 
into account functional impairment due to pain at 80 degrees, 
the Board finds that the Veteran is entitled to a compensable 
evaluation for limitation of flexion of the left knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In order to warrant a higher 
evaluation under Diagnostic Code, the Veteran's left knee 
would need to demonstrate the functional equivalent of 
flexion limited to 30 degrees.  Even taking into account all 
complaints of pain and any increased limitation due to 
repetition, the Board finds that the Veteran's knee has never 
demonstrated the functional equivalent of flexion limited to 
30 degrees.  Rather, the lay and medical evidence establishes 
that, at best, pain began at 80 degrees.  Regardless, the 
Veteran's own statements do not hint that flexion is 
functionally limited to 30 degrees.  Therefore, a compensable 
rating for Diagnostic Code 5260 is not warranted.

With regard to other diagnostic codes applicable to knee 
disabilities, the Board finds that they do not apply in this 
case.  The Veteran was noted to have no ankylosis on all 
examinations, and there is no evidence of disability of the 
cartilage or impairment of the tibia or fibula.  Therefore, 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 
and 5263 (2008) are not for application.  Finally, the x-ray 
reports of record reveal no evidence of arthritis of the left 
knee.

Based on the record, the Board finds that the evidence 
preponderates against a finding that the Veteran is entitled 
to a disability rating in excess of 20 percent for his left 
knee disability.  Therefore, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Lumbar Strain

The Veteran's lumbar strain is rated 20 percent disabling 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5237 (2008).  The RO determined that the most closely 
analogous Diagnostic Code is 38 C.F.R. § 4.71a, Diagnostic 
Code 5237, lumbosacral strain.  The 20 percent rating 
contemplates forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees.  In order to warrant a higher 
disability rating, the evidence must approximate the 
functional equivalent of forward flexion of the thoracolumbar 
spine to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237; DeLuca v. Brown, supra.

In June 2005, the Veteran underwent VA examination.  He 
complained of constant low back pain and a decrease in 
strength of the low back muscles.  He complained of radiation 
to the lower extremities.  There was numbness of the lower 
extremities at times.  The Veteran described decreased 
ambulation secondary to low back pain.  He stated that he 
could walk about a half-mile before back pain increased.  On 
examination, the Veteran's spine was symmetrical.  Flexion 
was to 70 degrees, extension was to 20 degrees, lateral 
bending was to 20 degrees bilaterally, and rotation was to 20 
degrees bilaterally.  Pain began at 20 degrees of flexion and 
20 degrees of extension.  Pain limited function after 
repetitive use to 70 degrees of flexion and 20 degrees of 
extension.  There were muscle spasms, but they were not 
severe enough to result in abnormal gait.  There was no 
ankylosis.  Neurological examination was normal for sensory, 
motor, and reflexes.  The diagnosis was lumbar strain.

A January 2006 private MRI report show there as mild 
discogenic disease of L5-S1 with no focal disc herniation or 
spinal canal stenosis.  Otherwise, it was an unremarkable MRI 
of the lumbosacral spine.

In May 2007, the Veteran underwent VA examination.  He had no 
improvement since the last examination, despite undergoing 
physical therapy.  He complained of diffuse, low back pain, 
which radiated to his right lateral thigh.  He denied 
numbness or burning pain in his lower extremities.  Prior to 
a recent knee surgery, the Veteran could walk ten to fifteen 
minutes before experiencing increased back pain, which forced 
him to rest.  The Veteran used a back brace while working at 
the post office.  On examination, the spine was symmetrical.  
Flexion was to 65 degrees, extension was to 22 degrees, 
lateral bending was to 25 degrees bilaterally, and rotation 
was to 25 degrees bilaterally.  Pain began with flexion at 65 
degrees and extension at 22 degrees.  There was no additional 
limitation on repetitive motion.  There was no fatigue, 
weakness, lack of endurance, or incoordination.  There was 
muscle spasm and tenderness to palpation.  There was no 
ankylosis.  Sensory examination was intact.  Deep tendon 
reflexes were normal.  Straight leg raise test was painful at 
50 degrees and negative.  The Veteran stated that he had 
leave from August 2005 to August 2006, due to his back.  The 
diagnosis was lumbar strain.  After reviewing the claims 
file, the examiner concluded that it was not at least as 
likely as not that the current discogenic disease was related 
to his service-connected lumbar myositis.  Instead, it is at 
least as likely as not related to his on-the-job injury.  The 
examiner pointed out that a 2002 lumbar spine CT scan was 
negative.  The symptoms of backache, muscle spasms, lateral 
thigh numbness, and decreased range of motion could be 
attributed to either disability.

After reviewing the record, the Board concludes that the 
Veteran's lumbar strain warrants an increase to a 40 percent 
disability rating.  Specifically, the June 2005 VA 
examination report shows that pain in the Veteran's spine 
began at 20 degrees of flexion.  The Board finds that this is 
where the functional impairment begins, even though the 
Veteran is able to flex to a greater degree with pain.  As 
such, he is entitled to a 40 percent disability rating, 
because flexion of the thoracolumbar spine is functionally 
limited to 30 degrees or less.  Diagnostic Code 5237; DeLuca 
v. Brown, supra.

Further, the Board finds that a disability rating in excess 
of 40 percent is not warranted under these rating criteria.  
The Veteran does not have ankylosis of the spine.  All VA 
examination reports have reflected the absence of this 
symptom.  Additionally, while these rating criteria instruct 
that any associated neurologic abnormalities are to be rated 
separately, and the Veteran complained of numbness and pain 
in his legs, the record reflects that all neurological 
examinations have been normal, and no neurologic 
abnormalities have been diagnosed.  Therefore, an increase in 
excess of 40 percent is not warranted under the General 
Rating Formula for Diseases and Injuries of the Spine.

The record shows that the Veteran was found to have mild 
discogenic disease.  However, the May 2007 VA examiner opined 
that it was less likely than not that the discogenic disease 
was related to the Veteran's service-connected back 
disability.  Instead, it was most likely related to his post-
service, on-the-job injury.  As such, the Board will not 
consider the rating criteria for intervertebral disc 
syndrome.  Nevertheless, the record reflects that the Veteran 
has not experienced incapacitating episodes totaling at least 
six weeks in the past twelve months.  As such, an increase in 
excess of a 40 percent rating would not be warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

As such, the Board finds that the Veteran is entitled to a 40 
percent disability rating for his lumbar strain.  The claim, 
to this extent, is granted.  With regard to a disability 
rating in excess of 40 percent, the evidence preponderates 
against the claim, and it is denied.  Gilbert v. Derwinski, 
supra.


Conclusion

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether staged ratings are 
warranted.  However, the disabilities have not significantly 
changed, and a uniform evaluation is warranted.

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 
No.2008-7135 (Fed. Cir. Jul. 17, 2009).  The first step is to 
determine whether the schedular rating adequately 
contemplates the Veteran's disability picture.  Thun, 22 Vet. 
App. at 115.   If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule.  As such, the assigned schedular evaluation is 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as governing norms. 
 If the Veteran's disability picture meets the second 
inquiry, then the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. Id.  Here, the Board 
finds that the rating criteria adequately contemplate the 
disability picture for both of the Veteran's disabilities.  
Therefore, further analysis on this basis is not warranted.




ORDER

A disability rating in excess of 20 percent for retropatellar 
pain syndrome, left knee, status post synovial plica, is 
denied.

A separate 10 percent evaluation for left knee limitation of 
flexion is granted, subject to the laws and regulations 
governing the payment of VA benefits.

A disability rating of 40 percent for lumbar strain is 
granted, subject to the laws and regulations governing the 
payment of VA benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


